UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 26, 2014 (Exact name of registrant as specified in its charter) Delaware 001-35049 84-0592823 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 633 17th Street, Suite 2320 Denver, Colorado 80202-3625 (Address of principal executive offices) (Zip Code) (303)296-3076 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre−commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre−commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. Amendment to Exchange Agreement On September 26, 2014, Earthstone Energy, Inc. (“Earthstone” or the “Company”) and Oak Valley Resources, LLC, a Delaware limited liability company (“Oak Valley”), entered into an amendment (the “Amendment”) to that certain Exchange Agreement, dated as of May15, 2014, between Earthstone and Oak Valley (the “Exchange Agreement”), as referenced in the Company’s Current Report on Form8-K filed on May 16, 2014 with the U.S. Securities and Exchange Commission (the “SEC”). The following changes to the Exchange Agreement were made pursuant to the Amendment: ●
